DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12, 13 and 20 are amended
Claims 2-7, 9 11 14-19 and 21 are canceled
Claims 1, 8, 10, 12-13, 20 and 22 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
The 112b rejection from the previous office action has been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 8, 10, 12-13, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’ Comments
Intended Use
MPEP 2103 I C

Claim 12 recites, “A non-transitory computer-readable medium storing program instructions executable by a processor of a payment processing server having a user interface, memory, and a network interface, which program instructions when executed cause the processor of the payment processing server to: receive…”
Claim 13 recites, “A system for processing a payment transaction comprising: a computer processor and a data storage device, the data storage device having a database search module; and a transaction initiation module comprising executable non-transitory instructions which when executed cause the computer processor to:...receive”
Claim 20 recites, “wherein the database search module further comprises executable non-transitory instructions which when executed cause the processor to: search a second database using the identity of the recipient to determine the account of the recipient.”
Claim 22 recites, “wherein the data storage device further comprises a transaction notification module comprising executable non-transitory instructions which when executed cause the processor to: send a transaction completion indication to at least one of the payer device or the recipient device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12-13, 20 and 22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzi (US 2012/0158582) in view of Saban (US 2010/0257097).
As per claim 1, Nuzzi discloses a computer implemented of processing a payment transaction (Abstract), the method comprising:
receiving, during initiation of a payment transaction by a payer, by a payment processing server (600) from a payer device (102b)(Figs. 1a-c) comprising a camera module (622)[0052] [0064], a payment transaction request comprising a transaction amount [0005], [0046, lines 24-26], [0052], an indication of an account of a payer [0031], [0037], 
an image of a recipient taken by the payer using the camera module, and an image of an identity document of the recipient taken by the payer using the camera module [0027, esp. lines 20-21]; (Fig.s 1a and 1d)(116)[0030]
	verifying, by a verification module of the payment processing server, the identity of the recipient by using the image of the recipient taken by the payer using the camera module [0030, lines 10-19]; [0038]
determining, by a database search module of the payment processing server, an account of the
recipient by searching a database using the recipient identification information comprising the captured
image of the recipient; [0029], [0035], [0036]
Nuzzi discloses security applications comprising user-security features as well as one or more user and/or device identifiers which may be used to associate the payer with the payment provider [0059], however Nuzzi fails to disclose transmitting, by the payment processing server to the recipient device, a one-time password;  receiving, by the payment processing server from the payer device, a one-time password (OTP) response;  determining, by the payment processing server, that the OTP response from the payer device matches the one-time password transmitted to the recipient device; and  initiating, by a transaction initiation module of the payment processing server, a payment transaction in the transaction amount from the account of the payer to the account of the recipient.
Saban discloses transmitting, by the payment processing server(TMP)(130)[0040] to the recipient device, a one-time password; [Abstract],[Fig. 2, (260) [0053], [0054], 
receiving, by the payment processing server from the payer device, a one-time password (OTP) response;(270)(280) [0054]
determining, by the payment processing server, that the OTP response from the payer device matches the one-time password transmitted to the recipient device [0054]; and
 initiating, by a transaction initiation module of the payment processing server, a payment transaction in the transaction amount from the account of the payer to the account of the recipient.[0055]
It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art, being familiar user security features (disclosed as device identifiers in Nuzz) to employ alternative conventional and well understood security payment features (i.e. one-time passwords), as disclosed in Saban being an obvious substitution for security payment transactions. [see Nuzzi, 0059]
As per claim 8, Nuzzi discloses wherein determining the account of the recipient further comprises searching a second database using the identity of the recipient. [0007], [0029]
As per claim 10, Saban discloses further comprising sending, by a transaction notification module of the payment processing server, a transaction completion indication to at least one of the payer device or the recipient device. [0056]
As per claim 12, Nuzzi discloses a non-transitory computer-readable medium (400)[0054] and is rejected  in view of Saban for the same reasons provided in claim 1.
As per claim 13, Nuzzi discloses a system for processing a payment transaction (abstract)[0007], the system comprising:  A computer processor and a data storage device, the data storage device having a database search module;[0041, lines 6-16, 23+],[0054], [0064] and a transaction initiation module comprising executable non-transitory instructions(400)[0054]  and is rejected in view of Saban for the same reasons provided in claim 1.
As per claim 20, Nuzzi discloses wherein the database search module further comprises executable non-transitory instructions which when executed cause the processor to: search a second database using the identity of the recipient to determine the account of the recipient. [0029], [0035], [0036]
As per claim 22, Saban discloses wherein the data storage device further comprises a transaction notification module comprising executable non-transitory instructions which when executed cause the processor to: send a transaction completion indication to at least one of the payer device or the recipient device. [0056]























Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692